Citation Nr: 1018351	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  08-24 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral foot drop.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In April 2010, the Veteran testified at a video-conference 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.


FINDING OF FACT

Bilateral foot drop was not manifested in service and the 
Veteran's current bilateral foot drop disability is not 
related to service.


CONCLUSION OF LAW

Bilateral foot drop was not incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for 
bilateral foot drop.  The Veteran contends that his current 
condition was caused by an injury sustained in a jeep 
accident in service.  The Veteran reports that he was treated 
in service for injuries sustained in a jeep accident, was 
subsequently placed on a permanent profile, and assigned to 
units in capacities that required minimal walking due to his 
condition.

The Veteran's service treatment records reveal that the 
Veteran was treated for painful feet, flat feet, and 
tendonitis from July 1966 throughout service.  In January 
1967 the Veteran complained of ache in the right foot when 
walking and was noted to be diagnosed with pes planus.  The 
Veteran was ordered to light duty while awaiting proper 
shoes.  In August 1967 the Veteran complained of trouble 
standing and pain with prolonged standing.  The Veteran was 
noted to be on a profile for flat feet and deformed toes and 
was recommended to avoid prolonged standing, walking, and 
running.  In November 1967 the Veteran complained of pain in 
the left Achilles tendon.  Subsequently, in November 1967 the 
Veteran was placed on a profile with a diagnosis of flat feet 
and deformed toes.  The Veteran was ordered to not wear boots 
for 180 days.  In February 1968 the Veteran complained of 
trouble with his feet.  The Veteran was placed on a profile 
after an attempt with special boots.  The Veteran was noted 
to have a prior diagnoses of hallux valgus and Achilles 
tendonitis.  Physical examination demonstrated pes planus, 
slight bilateral hallux valgus, and slight thickening of the 
left Achilles tendon.  He was diagnosed with minimal 
pathology.  In April 1968 the Veteran was given a slip for an 
extra pair of boots.  In May 1968 the Veteran's profile was 
extended for foot trouble and the Veteran was permitted to 
wear low quarters.  The Veteran reported in his Report of 
Medical History at separation from service, dated in May 
1968, that he had foot trouble and further specified pain in 
the right foot.  Upon examination at separation from service 
in May 1968 the Veteran was not noted to have any foot, lower 
extremity, or neurological conditions.

In January 1969, the Veteran underwent a special VA 
orthopedic examination.  He complained of right ankle and 
foot pain in service.  He also stated that his foot became 
numb when wearing Army boots.  The diagnosis was degenerative 
changes in the talus and navicular bones of the right foot.  
This condition was service connected by the RO in a March 
1969 rating decision and a 10 percent rating evaluation was 
assigned.  

The Veteran was afforded a VA Compensation and Pension (C&P) 
orthopedic examination in conjunction with a different claim 
in December 1973.  It was noted that the Veteran had a 
history of pain in his right heel and dorsum of the right 
foot beginning in 1966.  X-rays were noted to be negative for 
any condition in 1966.  The Veteran's medical history was 
noted to contain notes of continued pain on and off in the 
right foot and the Veteran was noted to have been given 
special shoes to wear in service and to have been 
administered a cortisone shot in service in 1966.  The 
Veteran was noted to have no history of any accident or 
injury.  X-rays of the right foot, dated in 1969, were noted 
to be negative.  Upon physical examination the Veteran was 
noted to be in no pain, walk normally, and to be able to walk 
on his heels and toes.  The Veteran was capable of doing a 
complete knee bend and had good strength in his quadriceps 
and hamstrings.  His reflexes were normal and he had a full 
range of motion in all his joints including both ankles.  He 
had mild callosities on the medial side of both big toes that 
were not tender to the touch.  He had bilateral hallux valgus 
and bilateral pes planus.  There were no calluses on the 
plantar surfaces of either foot and the feet were tender.  
The Veteran was diagnosed with mild bilateral pes planus, 
asymptomatic bilateral hallux valgus, and mild degenerative 
changes of the right talus and tarsal navicular bone of the 
right foot reported by X-ray.  

In December 1993 the Veteran was treated surgically with a 
L4-5 discectomy with bilateral partial laminectomy for 
herniated nucleus pulposis with radicular symptoms.  The 
Veteran was not noted to have any foot drop.

In November 1994 the Veteran was afforded a C&P spine 
examination.  The Veteran reported pain radiating into his 
legs and increases with walking.  The Veteran was diagnosed 
with degenerative joint disease of the lumbar spine with 
residual of L4-5 herniated disk.  The Veteran was not 
reported to have any foot drop.

In September 1998 the Veteran was afforded a VA C&P joints 
examination.  The Veteran noted to have left foot 
degenerative joint disease of the talus and talar navicular 
bone.  The Veteran reported numbness and tingling in his foot 
and great toe.  Physical examination revealed that the 
Veteran had no range of motion of the great toe, pes planus, 
and a bunion on his great toe.  The Veteran was diagnosed 
with degenerative joint disease of the talus and talar 
navicular bones of his left foot.  The Veteran was not noted 
to have any foot drop.

In June 1999 the Veteran was afforded a VA C&P foot 
examination.  The Veteran reported that he sustained an 
injury to the left foot in a jeep accident in service.  The 
Veteran was noted to have a slow limping gait when walking 
and there was limited motion of the big toe producing an 
inability to stand on his big toe on the left.  The Veteran 
was diagnosed with hallux rigidus of the left and 
degenerative arthritis in the first metatarsophalangeal joint 
of the left.  Again, the Veteran was not diagnosed with any 
foot drop.

In June and July 1999 the Veteran complained of pain in the 
left foot and reported that he suffered a fall in service 
while in combat in Vietnam.  In January 2000 the Veteran was 
noted to have mild erythema in the bilateral great toes.

In a statement of December 2000, the Veteran stated that his 
back condition was causing his knee and foot conditions.  He 
also reported that he hurt his back in service.  

In January 2001 the Veteran was afforded a VA C&P foot 
examination.  The Veteran reported that he underwent back 
surgery in 1993 and that he subsequently began having loss of 
control of his right foot, right leg swelling, and his foot 
drawing into a flexed position.  The Veteran stated that a 
after a magnetic resonance imaging (MRI) scan, performed in 
September 2000, the physician stated that the Veteran had a 
pinched nerve into the scar tissue causing pain, swelling, 
and weakness.  The Veteran also reported that he had pain in 
both of his big toes that limited him regarding comfortable 
footwear.  After physical examination the Veteran was 
diagnosed with severe degenerative joint disease of the first 
big toe bilaterally, medial bunions bilaterally, and pes 
planus bilaterally.  However, the Veteran was not diagnosed 
with any foot drop.

In a January 2002 rating decision the RO denied service 
connection for a postoperative low back condition with 
laminectomy and diskectomy L5-S1.  

In December 2004 the Veteran was noted to have a left foot 
without atrophy and with intact strength on ankle eversion, 
inversion, flexion, and dorsiflexion.  Sensory examination 
revealed decreased pinprick distally in the lower 
extremities.  Nerve conduction studies of the left peroneal, 
tibial and sural nerves were within normal limits, except for 
temporal dispersion of the proximal compound motor action 
potential from the AH muscle.  An EMG of the L5-S1 and S2 
nerve root innervated muscles in the leg showed active 
denervation.  The study was indicative of L5, S1 and S2 
radiculopathy.  

In May 2005 the Veteran reported foot problems in the left 
foot since the 1970's, left foot balling up, and difficulty 
raising his foot to walk.  An electromyography (EMG) showed 
radiculopathy of the left L5-S1 roots, and no peripheral 
nerve abnormalities.  A June 2005 rehab medicine clinic note 
indicates that the Veteran has foot drop and radicular pain 
treated by neurology.

Dr. J.B., in a statement dated in May 2006, stated that the 
Veteran was post lumbar laminectomy surgery.  Dr. J.B. 
reported that the Veteran had bilateral lower extremity 
weakness and inability to stand on his toes or perform 
dorsiflexion of the feet.  

In a January 2007 statement, Dr. J.B. stated that he had been 
treating the Veteran for lumbar radiculopathy, post 
laminectomy syndrome, disk degeneration and disk herniation.  
The Veteran reported that his drop foot was getting worse and 
that he had more difficulty with balance, ambulation, and 
standing.  The plan of treatment developed included repeating 
epidurals if the Veteran's pain returned.  Dr. J.B. reported 
that the Veteran was informed that he should consider 
diagnostic facet joint blocks if pain became worse.

During the April 2010 hearing, the Veteran testified that he 
did not have problems with his feet before service.  In 
service, he was thrown out of a jeep in Vietnam when the 
driver made a bad turn.  His feet were swollen and he was 
evacuated for treatment.  He was told he had a bad sprain.  
When he returned, he could not go out in the field due to his 
feet.  He was put on a profile and assigned to a different 
unit.  
He also testified that he had continued problems with his 
feet after service.  He said his feet would swell and lock 
up.  He said a specialist gave him a shot to relieve the 
nerve in his back but it did not work.  He did not always 
have pain but he would lose control of it.  

The Board finds that entitlement to service connection for 
bilateral foot drop is not warranted.  The Board acknowledges 
that the Veteran was treated numerous times for foot 
conditions while in service, that he reports that his feet 
were injured in an accident in service, and that he reported 
that he had foot problems upon his Report of Medical History 
at separation from service.  However, upon physical 
examination at separation from service the Veteran was not 
found to have any foot, lower extremity, or neurological 
conditions.  After separation from service, the Veteran has 
reported that he has had continuous problems with his feet.  
The Board notes that the Veteran is competent to report that 
he has had foot pain and difficulties since service.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The 
Board notes that on examination in December 1973 the Veteran 
was noted to be in no pain, walk normally, be able to walk on 
his heels and toes, have normal reflexes, and a full range of 
motion in all of his joints.  The Veteran was found to have 
mild callosities on the medial side of both big toes that 
were not tender to the touch, bilateral hallux valgus and 
bilateral pes planus, no calluses on the plantar surfaces of 
either foot and the feet were tender, mild bilateral pes 
planus, asymptomatic bilateral hallux valgus, and mild 
degenerative changes of the right talus and tarsal navicular 
bone of the right foot reported by X-ray.  Foot drop was not 
shown at that time or upon examination in 1969, even though 
the Veteran reported that he had numbness in the right foot 
upon wearing boots.  Subsequently, the Veteran was surgically 
treated for a non-service-connected back condition in 
December 1993 and developed numbness and tingling in his 
feet.  An EMG performed in December 2004 revealed 
radiculopathy associated with the Veteran's lumbar spine 
condition.  Foot drop was not shown in the medical records 
until 2005.

Although there is significant evidence of treatment for foot 
conditions in and after separation from service, and the 
Veteran was granted service connection for degenerative 
changes in the talus and tarsal navicular bones of the right 
foot, there is no indication that the Veteran had any 
neurological condition until numbness and tingling was noted 
in September 1998 after the Veteran's back surgery in 1993, 
more than 30 years after separation from service, and no 
indication of foot drop until 2005, nearly 37 years after 
separation from service.  Although the Veteran reported that 
he had numbness in the right foot in January 1969, the VA 
examiner found conditions other than foot drop.  This is 
significant evidence against the claim.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  The record includes medical 
evidence dating from the time of discharge until the present.  
This medical evidence, which is probative and competent, 
includes reports of thorough evaluations of the feet and the 
spine.  However, the evidence does not show the presence of 
foot drop until recently, therefore, the Board finds that the 
Veteran's reports of having symptoms since service that were 
ultimately foot drop lack credibility.

There is no indication that the Veteran's current foot drop 
condition is related or may be related to the Veteran's 
active service or to a jeep accident in service.  As noted 
above, treatment records from Dr. J.B., the Veteran's private 
physician, have been associated with the claims folder 
regarding the Veteran's treatment for a lumbar spine 
condition.  Dr. J.B. has reported that the Veteran has foot 
drop and lumbar radiculopathy.  As Dr. J.B. treated the 
Veteran's foot drop condition as part of the Veteran's lumbar 
radiculopathy, and a VA EMG showed radiculopathy, and the 
Veteran underwent surgery for a herniated lumbar disk in 
December 1993, the preponderance of the evidence is against 
finding that the Veteran has foot drop that is related to an 
accident or any other incident of service.  There is no 
evidence other than the Veteran's current statements that 
support the claim.  In that regard, it is noted that the 
Veteran previously, in 2000, claimed that he had knee and 
foot problems that were related to his back.  Nevertheless, 
the Veteran has not been shown to be competent to opine as to 
the etiology of foot drop, which is a matter that is not the 
province of a lay person.  There is no competent evidence 
indicating that foot drop is related to service many years 
earlier.  Therefore, entitlement to service connection for 
bilateral foot drop is denied.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in April 2005 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran submitted private treatment 
records from Dr. J.B., and was provided an opportunity to set 
forth his contentions during the hearing before the 
undersigned Veterans Law Judge.

The Board notes that the Veteran has not been afforded a VA 
medical examination in regard to his current claim.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran is currently diagnosed with 
bilateral foot drop and the Veteran was treated for foot 
conditions while in service.  However, there is no indication 
that the Veteran's bilateral foot drop may be related to the 
Veteran's active service, including the Veteran's reported 
accident in service.  The Board noted above that the Veteran 
is not competent to provide a link between current foot drop 
and an incident of service and the Board found that the 
Veteran's reports of continuity of symptomatology since 
service were not credible.  As such, the Board finds it 
unnecessary to afford the Veteran a medical examination.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for bilateral foot drop is 
denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


